OFFICE OF THE ATTORNEY      GENERAL OF TEXAS
                        AUSTIN




Honorable Baiter C. %oUwsrd, Chalmasn            :
Board of Infwmme Cosszfsslcmers
Austlu, Texas
                                            C    i




                                             8   parts     of   ~Qur
                                        g   of   the     probbate
before   us.
Honorable Kelter C. Roodward,?yl;e2



         work and tie paymnt of the sFilRriesof any
         additional examiners,etenosraphers,clerks
         and such help ae is neoesaary in the admlnls-
         tration of the examiuine;division (provided
         any lddltlonal 6nqQqyesspsrfoming similar
         work to the posit&m designatedhereinabove
         shell not receive d greater som of ooqmma-
         tion then thet her&x, provided),.ti Sor
         defraying all other exgmmes necessary for
         the administrationof the pr~vieio~ of
         Chapter 152 of the Qeneral Lowe of the Rogu-
         lar Session of the Forty-eeooudLegislature
         snd Chapter 264 of the General Lam of the
         Regular Sesalon of the Forty-fourthLegia-
         lature, and auy aud all amendmentsthereto,
         and ae amended by Senate Bill 397 Acta
         Regular Seeelon of the 46th Legis~ature,~~lQSQ,
         there is hereby appropriatedall fees end
         aessamnentecollecteduuder authorityof
         sald~~ExamlningLaw, to&her dth sny balsnces
         at the~~sndof a precedingfisosl par    few
         eaoh of the fiscal yeara endiq Au&     51
         1940,,aud Auguet 31 1941. The head of.&
         asp=tmsnt ahall e&e applicationto the.
         Board of Control aud recslve its approval
         in writing before exployeee,other than those
         lteinixedin the appropriationbill~ere ora-
         piaged. ssia applicationshall set out the
         reeaons, and neosssity for the employmsatlof'
         the addltioualexployeemr
         Pour first questlcm 18 restated by 08 to read%
               'Did the Governor*s veto by uhieh he
          eliminated frox the appropriationbill five
          aenlor exadmrm and three aesietantoxmlnera,
          have the effect of dsstroyins the right of
          the Life Iusuraace Commisnionerto make apDlI-
          cation to the Beea of Costrol cud reeelpe its
          approval iu rritiag to employ addltl0naZ am-
          ployeos, imluding mamlners aa ugvsalflally
          authoritedby the rider in the appFopria%bn
          bill vhioh vastnot veto&t‘!
          seotion 6 of Article a of the Constitutiouprovides
that "no money ahell be dram from the 'i'reamq s   in&pug
euauce of specifla apprapriatlonemade by lam,
                                                                                 736

Honorable Tklter G. Foo&mrd,             Peg0 4


             affaixs of such cos~auy, and shall have
         ant';
         power to suwon and examine undar 08th the
         officers, egents and employees of suoh con-
         psny snd my other person within the state
         wlat.ive to the afrsilw of ml& cmlcpsnyr
         He may revoke or wdlfy any oertlfioateof
         authority issued by him or by any predeoos-
         80x in office *en any condltlon or require-
         ment prescrlb~d by LOW for gxsntlng it rm
         longer exists. He shall give such aompany
         at least ten &apt rrltten notloe of his
          inte2tlon to revoke or miodlfy such oertitl-
          cate of authority, stating 0pOtlfically th0
          xeasons for t&3 action he pxoposes to take.*
          krtlcles 46901 and 46QOb, as smmded by Senate
Yill Ilo.397 of the 46th k@slatWe,    effeotlve Zay 13,
1939, read as follorsr
               "hrtr 469Oa. 'Ilrsexpenses of ellex-
          smlnat10n6 of dosmstlo sll6urwue c-de8
          made on behalf of the State ~ofY!uxa6by the
          Ohalnssnof theBoarad     Inauranoe Comb-
          sioners or urxl*r his authm~~6h.a&       bee*
          bythOc~~lOnOeupatnOd
          is8 the chati    of th04bra   of .Insu~e
          cQwiasloneTs shall ce@Afy to be Just and
          reasonable.
                *Assessmentsfor the uxpenaua of su&
          @owstfo exsmlnatlon,whiuh 6ha.U be maffl-
          dent t0.meet   sll the expenses ma ais**
          lmuts neaesssry to cosqly rith the:proti-
          slona of the law of Texas relating to thr,
          exmimtion or insurwe      c~anlos and to
          coaply rlth the provisions of this aot,~
          shsllbe madebytha Chalrmm of the Board
          of Insurancekmis8ionere     upOn the 00rpom-
          tions  or assoalatlonsto be exmaxinedtrkkrg
          into     conslaerrtion        annual     prsrainar     re0&3ts,
          and/or     adndtted       ans6ts,      an6   or    lnsywue
          in force; provided suoh assessmentsshall
          be m&e          and eolleoted only at the tine auoh
          exsmixmtlonsare uads*
                   *hll     sum8   solleatsa      by   the     C2d.mmn      of
                                                        737


Honorable Felter C. Woodrerd, Page 5



         the Board of Insurence Gnmlasloners, or
         unck~rhis authority,on account OS the
         cost of exeminetlonsassmmed ns herein
         dove provided for shell he p8ld into
         the State Treasury to the oredlt of the
         InsuranceExemlnetionRmds cad the
         salarb%~ an6 expenclesof,the aetuery
         of the Eoard of Insurmme Commlasionere
         and of the exemlner8 end ~lllstant8, end
         ell other expenses of su6h emmlnetione,
         shell be paid upon tie certlfloateof the
         C~~FBW 0f tb6 Board 0r 1naurume #nmml-
         sionera by rarrent of the CasptrolEer
         drawn upon such fkmd in the State l'reeeuryI
               "Ifatulytlme     it Ehalleppear tllet
          addltlanal pro r a talssessmea&s ere neae8-
         86x-yto aove~rill of the ex#enser,end dls-
         bursementsrequired by lar end ne,aessery
         to consplydth thin Aat, khe e-e shell
         be made, mid any lmrplua Qleiing from any
         uxl Ill1sueb asaeasmellfs,over am3 &lb
         such exponsen. and d%ab~smW,     shall
         be applied ln reduatlon of 8abreqtumt6
         aesanent~ lntbe proportion aeaseaaedso
         that there 8hel.lti.80 a8seased end 001.
         leated the funds xmoeaamy to aeet euah
         expenses 8nd c¶lsburmnontaand no more.
               'In c16e of an e-tioa     of P eom=
          p-y not orgenloed'nnde~the lams of Texas,
          whether sudh exazal&lqn 10 mul.0by the
          Texas autborltiea alone,,er jointly rlth
          the lnmumaoe aupervl~~osy~,eutborltleaof
          another state or etatee, the expexmes.of
          such exkaitmtionduo twTexes pertlelpetlon
          therein, shell be borne by l&e cQspenyunaSr
          exeminatlon~ Pqmemt of *u&i costs ehell
          be mede by the aampmJ upon presentationof
          itemized urltten atetement by the chnlrmn+
          and &all consist of the exemlners remme~-
          tion enllexpensee,~endthe other expenses
          of the Depertntentof Qmurenoe properly
          alloaable to tha.eremLn&loslr Peyment shall
          bemadedir&tly   to the aheArme+ end all
          money aolleetedby asaessxuent
                                      on~foreign
Honorable Wlter C. Xoodward, Page 6



         companies for the coat of examination shall
         be deposited in the State Treaeury by the
         Qahnan to the credit of the I~urance
         ~xamlnPtlonPund out of ublch &all be pal,
         by warrant of the State Comptrollerof @%bllu
         Accounts on voucher of the Chalrmn of &he.
         Board of Insurance Coamlsaloners,'theax-
         amlner*s remunerationend exgensea fi the
         amounta determlned~bythe method hereinafter
         provided, when verlfled by thelr affldavlt
         and epproved by the chalrmau; and sold money
         Is hereby appropristedfor that purpose, the
         balance, if any to remeln in the Inmwanoe
         ExaminationF&    in the State Treasury a&-
         ject to be expended for the purposes ti am
         other funds placed therein. &amln~r@a co-
         munerotion az@~expensesahall^ba the a(100
         an that which would be paid by the harm state
         of a oompany uuder examination to persona
         oonductlngthe examinationof a Texas &mpany
         admitted to dc business in that state. Ii
         thors be no reoognlted.ohargefweru~~a*~e,
         thechalrlllana$allflxtheXVmln
         expense alloranae of the examhera at auoh
         reasonable figure PLIhe may da~termlna~~
              "Art. 469013. Tbe choir    of the Board
         of Insuranoe hxnmiaalonera8beJ.lnppolnt au&i
         number of examiners, one of dhos ah&l1 be the
         chief exami.ner,and 8uoh numbsr of ~as2atanta
         as he may damn necessary for the pu+poae of
         making on behalf of the State of Te%aa amd of
         the Hoardhi Insurance hamdssionera nil au&
         exeznlnatlo&of insurance coxpenlea at tba ex-
         pense of au& conpanles or oorporatlons,a8
         are required to be made OF provlded'forhy
         law3 end, dter this af3tshall t&e 4trmt
         he shall ala* appoint an actuary to'the Baud
         of Insmpnce Com3alsaionera to advise the Board
         In conneotlonritb the performance gf its
         duties and for \i~%anLs+Ma    md c&nall in
         connectionwith 3;l mmh exam3netlonamqulrod
         by law, Such exmltir~'~and assistants ahall,
         as directed by the Chalman of the SoaFa of
         Insursnoe Connai~sionera,perform nil the duties
         relative to all exm$natlons providad by lrr
Bonoreble Falter C. a‘oodward,Pa.cs7



         to be nnde by the rjoardof Insursnce bm!!xla-
         sloners of the State of Texas, and it la the
         purpose of tM!lie
                         act to provide for the exmal-
         nation hereunder by the chairman of the Board
         of Insurance Comiissionersef all corpwetlone,
         firm or persons engqed in the business of
         writing insurance of any kM   in thla state
         whether nou aubjeqt to the aupervlalonof the
         InsuranceDepaAment or not.
               "All such examiners and assistants uxl
          such aotuwy shall bold office subject to the
          ~111 of the Cbalrman of the &ward of Inauranca
          CommlsslMwws and the number of such etxadmwa
          end esslstantemny be.lnoreasedor decreaaad
          from time to time to suit the needs of the
          examWIn& work. The actuary end nll nuoh
          examlnera and asalatanta shall be paid oat of
          the Insurazwe Exemlnetlon Fund, such aalarlea
          au shall be fixed from time to tlme by the
          legislature ruvlthelr necessary travelingex~
          penaes ah& be ptda out of ancih ruad upon
          auorn, lten~Lsedacoountathereof,tobe
          renderedmonthly ax@ approvedby the Chairman
          of the Board of fnsurwe Com&sslonera be-
          fore payment.
               "wbara the Ghrlrmra of the Hoaid shall
          dem it edvlneble he may csomnhslon the e&ueq
          of the Roard, the &Lef araalnsr, or eny other
          exmlner or employee of the Dep+ment     or any
          other persctn,to oondtwt or eeelst in daa ox-
          anlnatlon of any company not orgganizedunder
          the lass of Texas and allow them comp6qatlon
          aa herein pmvlded, exoept thsf tbey may not



          sianera nor eny exuainer or assistant ahall
          contlnue~toserve es such if, while hold%ng
          such poaltlon, he shall d&reotly or lndlrectly
          accept from any lneurance company any employ-
          rent or pay or ccmpenaatlon or gratulty~on
          account of~ang serriee rendered or to be
          rendered an eny account vbeteoevmk*
                                                                    740


lIonorebleXnlter C. Koodwerd, Pqe 8



          It has Leen said that an lpproprfstlonneed not
be nzed8in eny particular form of words. It 1s suffloient
lf the Lqjlaletureeuthcrleesthe expenditureby l&w end
specifies th8 purpose fur which it la Jlade. See 38 Tax.
Jur. 844;  59 C. J. 244   Cherokee County v- odom, (Clv.
"pp.) 297 S. :i.1055; 4lckle v. F%ndhy, 44 S. 1A.480.
Xelther LB It essentlf& in Taxne thst the appropriation
bill rpeclfy the mxlrmae~~~&ahlchmaybedrawnf'rom
the State Treasury in dollars am3 cents. ktklns v. St&a
Bl@ray Ijepartmnt, (Clv. App.) 201 S. E."226.
         In the c&se of Fulmore v. We, 140 S. K. 4005,~
AasoalateJustice Dlbrell of the Sup-   Court mekea the
fOllOW1~ atetement~
                 ?In construingthe purport of a veto
            measnge, the anme rules of construction
            that govern in aonatrulng leglaletlve
            acts should be applied. The veto power,
            when exerolsed, is 8 lsg181e;;tiU~
            not an executive hmctlon.
            McCsl1, 86 Tex. 223, 24 S. Vi.2653 &oley
            on Const. L3.m.165; People V. Sowen,
            21 X.Y. 517.9
          We express the conviction thd effect of the veto
hers exeralsed was to place the %mulnlng Dlvlalon appro-
priations In the same stetus ea though the vetoed ltama
hsA never been included ln the bill es flnslly petiaadby
the Ls~lslature.
            It 1s noted the rldar contains the follwing lsn-
gueger
                 "Tliabend of the depertnmnt shall
            meke eppllaetlon to the Bosrd of Control
            mnd reoelve its epprovel in ~mitlng ba-
            for8 employ*ea other than those ltemlaed
            in the approprletfonbill m-8 employed.
            Said applioatlonahsl.1set out the reaaoma,
            and necessity .fcrthe enrploymentof the
            edditlonel employeesra
            It la 6lenrly tha intention  of tb* bgialature
that   the Board of Contrul  ahsT1 datermlna fawn the applfertlon
/,   Honorable Xelter C. Xoodmrd, Page 9



     and aucb other Informationas auxybe availableto t?ieDoard,
     whether the condltlonupon Il$lchthe fuuds ma? be expended
     acttiallyexist, th.:tis, whether the expenditure of such
     funds, or my portion tber@'    I.8necessary to adequately
     perforn the functions of the fnmance Department.
               The valldlty of such a provl.slon.In  an appropriation
     bill was impliedlyrscogn.Ized   In the case of Terre11 v.
     Sparks 135 S. 5. 519, wherein the cowt held sufficlsntly
     *paclfZc ae an appropriation,mn approprlatlon    bill providing
     a sum of money for the Attorney   Oewrd,   to be expended by
     him k7 and with the approval. of the oovemor.
                See also State 8x rel Borml Schools v. %mnerman
     183 Mass. 132    197 H. 8. 823. Cures apparentlycontrarywill
     be found in 81 A. L. 2, note at p. 1512, but in most of the
     cases there cltbd the constItutIonal. requirements are dIf-
     ferent frondthose In Texas. Es do not t&Ink the aam
     reasonfn~ applicebleto our altuution.
               In view of the provIsIona of the statutes and au-
     thoritiescited, you are rsrpeutfullyadvIsed it Is our opinion
     your queetlon Is properly answered In the negative m&that
     by complyingwith the term of the rider quoted above you
     may employ additionalnecessary employeea Includingexaminera
     and pay them from the epeolal fund created by Artlclea 46908
     and 469Ob.
                                   2.

              .~PrIorto'Pebruary1 1939, at which timeupon re-
     quest of the State Auditor th!s departmentrendered opinion
     No. O-61 (conferenoeopinion lie,30351, the fees collected
     by virtue of Article 3920, R. C. S., had been deposlted by
     the Doard of Insurance Commimsioners In the InnsursnceExemI-
     nation Fund and a8ed In comzectlon with the expense of ex-
     amining compenies and for the eervieea of employee5 incident
     thereto. The opInIon held the feea should be deposited In
     the general fund,
               Senate Bill No. 404 of tha.porty-sixth%egisleture,
     as reflectedby Its emergency ulauae, uat6lntroduaedfor the
     purpose of aendIng Article 3920 to meet the objeotlon8
     poInted out in opinion Xoo+0-81. As finally paaued and ap-
     proved by the Governor, the bill emended ArtIols 3920 so
     that up to Septemberlr 1939, the ~nsurans8 Department was
Honorsble Xalter C. koodward, Page 10



authoritsd to use t3e fees for t3e purpose theretoforeused.
(See opinion &or O-947, nrftten to you on June 15, 1955).
          %s quota from your letter:
               “As relate5 to tha next blennlum, the
          bill reads a5 follows:
                "'After Awust 31, 1959. sll fees
         collectedb      It'     - this Art1 1 52i
         be deposit% ytg       %ate TressUK"&
             roariated t th           CD
                        I~5ur~~~C~5~~ner5°to
         be used In the payskentof 8alax488 snd
         other expense8 arIsIng out of and in eon-
         me&Ion with the exsdnatlon of Imnmsno5
         compsnies ma/or the lloenning of lnsu+
         ppc9 o&upsnI55 an3 investIgr~tI0us   Of
         violation5  of the'inawanee    laws of this
          State    In   ma& xmmwr


          snd Agents* Llsenae Dlvlslon of the Board
          of xnsursnas c0i5l5I5sIon5r5.'
                  (I I .   .

                  Vht question I now sub3dt to Jou fsc
               *(a) Do you regard the lsngua&s a-
          bove quoted lktm Senate Bill So. 404 as
          sn appropriationof the fees set out In
          Artisle 5920,~supra, for the purpos6s
          the-in statad
               "&I aonnectionrith the forsgoing,
          anothsr inquiry 15 necessary, as rill ap-
          pear frorcthe follorlng otatomsntt
               V?ollowIngthe Agentst Liosnse DIvI-
          alon, which Is one of the divisions to
          whicsh,under said Senate EIll 00. 404,
          ws rers permitted t3 use She ibe8 (the
          Agents* License Division, Inoludirg the
          llcenalng of Insursme cozpanIsa.sndthe
          investigationof violation of ths %naur-
          snce 1~~5) there appeszs the followfng
          rider Fn words and figures as folloast
     *t SubJeat to the limltatlonsset
forth in the provIsion appearing at
the end of thI5 A&   ell agents' license
fees collectedby v!rtue of the license
laws, shall be deposited in the State
Treasury and are hereby wproprlated
sndmcry 6e sxpended,durIng the flscml
years ending August Sl, 1940, snd August
31, 194l, in amor&ume with the laws
or this State for payment of the items
listed above.'
     *In connectiondth the~foregoing
stateraent,your attention 15 direoted to
Seotlon 7 of Artiole 5068a rsquirlng
the collection of an agent(5 license
fee of $1&O*
     *The queatlon submitted lo:
       *(b) Doea the rider above set out
prohlblt this department frO51the useP
of the fees     or sny part thereof, set
out in selaakl Bill. lroi 404, In wid!ltion
to the Ag5&5* LloenseSees asprovldad
tar In Semtlon 7 of Artisle SO68a afom-
aaId?     In other medo,     does thb rider
c0afine.thi5    depitrtm9nt   to the use 0r
the *gents* Liae~e fees in the ptJlaant
of the s5larles           other expense5ll5t8d
under the Agents,   g"dLicense Division of the
*yproprlatlenb&&l? Or 15 it to be man-
atrued as +rs&t>ing the appr0prlmtlon
therdbfj in addlltkm to the fees or,-
psrt thiuwof, a& out in Sanak         &ll.3?0~
404 (AdAale SQ26?? c e Q
     The Colreais~ionconstruestbb,rider
a5 pemlttlng the une OS the Agen$s*
L%aemse tees lnwmneotlonriththef68~
cellsateduudsr ss$dSexmte Bllll?% 404
(ArticleSseO) and that the rider is not
intendedtc rsstrlotuss to the umaf
the h(ients*Licensb few mdriothfng
else*
Honorable Wnlter C. Voodrrod, Page 12



          Tienote the 8pecifC3 language of the above quoted
parqraph.of Article $920 aa amended by Senate Bill 404. It
will be~readily seen there Is a marked differencebetween
the provisions of the above pcsragrnphand the specific
language qloyed in protidlq the use 0r the funds from
the time of thq passage of the act until September 1, 1939,
wblob In direct language spproprlatesthe money collectdl
aa such feea for a   6pOmO   ptu-poae~ Stripped   0r   ill   6x-
ceae verbiage, the Leglalatw bp the quoted parwaph
whlchve are conetrming eeyst
               “After August Sl, IQSQ, all fees
          collected...    ahall be . . . appro-
          prlated l l * lnauchmanneranpro-
          vi&d   in the general approprirtlon
         bill..."
          Here we hare no appropriationbut eat apperrS
mmily a dlre&Son to the Le&.alature itself to later make
th4 appropriation3.nthe general appropriationbill. We
fail to findwhere auohhaa beendone, end we am of opinion
that the situation by the very terms of Senate Bill 404, in
the absence of nte&on in the general appropr1atlonbill,
revert8 to W. statue oceupled at the tlzueopznion O-01 ras
written. At thetime of the p&Wage and executive approval
of Senate Bill 404 the genera appropriation blllhad not
be&fimllypam&         Thelaxquage oiaald Sen&g%llloould
very well have expressed the la&4latln intent:at th* tisa
of Its passage, but then, la .x10
                                lmguage An the “geneu+@lap-
proprirtion bill inafc&tZve of euchlntent or cajmble eS
being 80 construed by us nom.
          We therefore answer your q-uertlona& (a) ks do not
rogsrd the.languagequoted fram Senate EL11 X0. 404 8s au
appropriationof the fess.aet out in Article 3920, as amended,
for the purposes therein stelad, or for any &her purpose&
(b) Viedo not regard the rider as authorlelngthe Ia$urPnoe
Department to use the fees mentioned In the payme& of the
salaries and other expenses listed under the Agents' Ltoenss
Divialon. %a 6ir6of opinion these fee8 ehoulfIbe cbposlted
533the State General Fund4
          In vler of our answer to the questions us iwr),
we do not think it waler to state we note no pm&W1 flion
thet the various item ngntianod in the Agenld Liceme Dlvl-
slon nay not be pafA.t"rorn
                          the etatm*e general fund owm thoqh
Ronorable Vslter C. Zooduard, Page W



the Agents' License fees appropriatedIn the rider to the
general asproprlatlonMl1 do not suffice to pay smer There
is no langgge in the rider restrictingthe division solely
to the we of ths fees there mmtloned.


          In the third section of your letter you quote Sec-
tion 35 of Senate Eill I.35as passed by the 46th Legislature
and duly approved by the Qovernora
              "Sec. 35. All fees paid to the Board
         of Insumnce Comlssioners by all assocla-
         tloxzsregulatedby this  Aot shall be and
         the sme are here and now appropriatedfor
         the balance of the fiscal year ending
         August 31, 1939, to the use end benefit
         of the Life Insuranc6 Division of the Board,
         of Insurwe Gxmis8ionms      to be used
         by the Life Inauranoe Comm~ssloner for the
         purpose of enforcing a@ carrying 03t the
         provlslons of this act and other law6 re-
         lating to the regulation and supervision
         of suoh assoclatlaas~ protided, however,
         that thereafter such fees shsll be ox-
          mde?l under



         poses aforesaid and are here and Boorapmo-
         printed for such purposes and all-laws and
         Darts of laws to the COn~rm are here end
         'nowexpressly repealed to ih; extent~of such
         coIlfllctonly." (Unclerscorlng ours.)
         You~then propound the follorlng question:
               Way we# under Section 35 of Senate
          Bill l35, beginning September let, use
          these fees for the purposes mentionedt"
          As stated by you in your letter the general depart-
mental appropriationbill raokesno ,specificreferenoe~to the
use of the funds in connection with regulating, axCaainingsnd
doing t&s clerical work relating to the mutual assesamsnt oom-
                                                             746


Honorable Kalter C. Eoodasrd, Page 14



pSJXLeS* Sou continue:

                “Pet,    re reco&dze   the apeclflc au-
          thority mentioned in Section 55,md as the
          general approprl-tloctill, as relatsa to
          the Life Division, specificallyauthorises
          the eqloymfmt of the three mutual asaess-
          ment supervisorsaud the secretary, we
          are of opinion thst we can us4 these I6e8,
          as far as they go, toward the payment of
          the muturl assestmentsupervisorsand the
          secretery,and thus relieve the Cenersl
          hmd of a buden to that extent.'
          x;enote R distinct dlffereuce in the language em-
ployed in Section 35 of Senate Bill 155 from that used in
&ticle 3920 as amended by Senate Bill 404, aonstruedby us
in the secoud section of thle letter. In Senate %ill 404
the Legislature states the money "shall be . . . appropriated
. . . in such manner as provided in the general appropriation
* . .0   In 9xtlon 35'0f Senate El11 lS5, the direction
is positive aud specific, and dependent upon no cont9ency
of future approprlationr Thepertineutlaugusge is: . . .
such fees shall be expended mder such l~ltations as the




          The Legislaturehaving thus speciflosllydireoted
deposit in s special fund and appropriatedthe money aud
havlug deslguated in the general appropriationbill three
mtusl assessment supervisorsand the secretary with equlv-
ocal limitation as to their salary, we are of opinion you
nay use the feee paid to the Board of InsurauoeComsissione~re
by all associationsregulated by Senate Bill 135 (hutual
Assessment Insurance Companies and Associations)to pay the
salnrles of such supervisorsaud secretrry.
          Therefore, re respe&Xully auswr your question
in the affirmative.
         We wish to thsuk you for the complete iuformation
furnished in your letter, shlah has materially aided us in
Eonornble O;alter C. P:oodward, Page 15




our investl~;ation of t?e lm   apJllcable to the questions pro-
pounded.

                                          Yours wry   truly




                                                       Asslstaat